                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

                                        )
      AMERICAN CIVIL LIBERTIES UNION OF )
      MASSACHUSETTS and LAWYERS FOR     )
      CIVIL RIGHTS,                     )
                                        )
                         Plaintiffs,    )
                                        )                 C.A. No. 19-12564-MBB
                      v.                )
                                        )
      UNITED STATES DEPARTMENT OF       )
      HOMELAND SECURITY, IMMIGRATION )
      AND CUSTOMS ENFORCEMENT,          )
                                        )
                         Defendants.    )
                                        )
                                        )

                                  DEFENDANTS’ STATUS REPORT

            Pursuant to this Court’s June 15, 2020, Order, Defendants U.S. Immigration and Customs

     Enforcement (“ICE”) and United States Department of Homeland Security’s Office of

     Intelligence and Analysis (I&A) (collectively, “Defendants”), submit this status report.

I.      ICE

     Plaintiffs have requested and sued upon, two separate and broad Freedom of Information Act

     (“FOIA”) requests. The first set of documents produced by ICE was on or about April 9, 2020,

     in response to Plaintiff’s second FOIA request, number (2) of that request, which seeks

     documents relating to the Warrant Service Officers’ program (“WSO”), requesting “All

     Memoranda of Agreement and other contracts executed by ICE in connection with the WSO

     program, including with any state or local government entity.”

            ICE has completed its searches for the other documents in Plaintiffs’ WSO request and

     for number (10) of Plaintiff ACLU’s first FOIA request. Plaintiff ACLU designates its first
FOIA request as its “Gang Profiling Request.” ICE has located 5,460 pages of documents that

are potentially responsive to these requests. ICE will process 500 pages of documents that

appear to be responsive to these requests and produce to Plaintiff ACLU the disclosable

documents on or before June 30, 2020. ICE will process and produce 500 pages a month of

these documents until production is competed, estimated to occur in April 2021. Because most

of the document requests seek sensitive law enforcement documents, processing of the requested

documents is a laborious process involving a number of levels of review and release

authorization.

       During the administrative appeal process ICE objected to the very broad scope of the

document requests in the first FOIA request, the “Gang Profiling Request” and continues to

object to the broad scope of the request as drafted by Plaintiff, with the exception of item 10 of

the Gang Profiling Request. ICE has repeatedly asked Plaintiff to clarify what records it is

seeking concerning the Gang Profiling FOIA request On June 9, 2020, ICE submitted a

proposed narrowing of the Gang Profiling FOIA request to Plaintiffs in efforts to start a

constructive discussion with Plaintiffs to identify with more specificity the records Plaintiffs are

seeking. In response, Plaintiff agreed to ICE’s narrowing proposal as an interim matter but

reserved the right to insist on a production responding to the request as drafted. That response is

inadequate; ICE requests that if Plaintiff has reservations about ICE’s narrowing suggestion, that

Plaintiff identify exactly what it is looking for so that ICE can search for specific documents and

not conduct a massive broad search and, indeed, conduct repeated searches.

       For example, Plaintiff ACLU’s Gang Profiling requests lack information sufficient to

identify record custodians or limitations on which parties ICE should task to conduct searches, as

well as dates. ICE looks forward to working with Plaintiffs, but this is a very large project and




                                                  2
      Plaintiff seem to focus on timelines for completion of productions and Vaughn indexes when

      ICE hasn’t even determined which records would be responsive because Plaintiff’s request is so

      vague. As to request number 7, the request for Operation Matador documents, Plaintiff has

      suggested narrowing request number 7 to include “only documents that contain the search terms

      “Matador” and (“school” or “HS” or “BPS” oston” or “Massachusetts”). This is a narrowing that

      is helpful to ICE, and ICE is hopeful that Plaintiff will work with it on similar narrowing of

      theother requests.

             To date, ICE has not received any further suggestions for narrowing the outstanding

      items of Plaintiff’s Gang Profiling FOIA request other than to say, as noted, that it will accept

      ICE’s narrowing suggestions on an interim basis. ICE requests that Plaintiff commit to the

      narrowing that ICE has suggested or be amenable to developing narrowed searches. If the

      Parties are able discuss and come to agreement on narrowed search parameters, ICE’s search will

      be more focused, which will reduce the number of pages collected during the search and expedite

      the production process. .

          To the extent that Plaintiff is willing to provide and/or agree to specificity as to the records it

      is seeking, such as identifying a particular operations, a particular gang, reasonable time frames,

      search custodians, key words to search etc., the faster ICE can execute the searches, review, and

      produce documents.

II.      DHS INTELLIGENCE AND ANALYSIS (I&A)

             The DHS Office of Intelligence and Analysis does not have documents in response to

      Plaintiffs’ second, WSO, FOIA request. I&A has so far identified 296 pages of documents that

      are responsive to Plaintiff ACLU’s First Request (“Gang Profiling Request”). It produced 99

      pages to Plaintiff on or about June 9, 2020. 197 pages are ICE documents in the possession of



                                                        3
I&A, and I&A has referred these documents to ICE for review and appropriateness of release.

I&A expects that its next production of documents will occur on or before June 30, 2020. Its

goal is to process 250-300 pages a month and to compete its production in September1




                                              Respectfully Submitted,

                                              ANDREW E. LELLING
                                              United States Attorney

                                      By:     /s/ Anita Johnson__________      ___
                                              ANITA JOHNSON
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              John Joseph Moakley U.S. Courthouse
                                              One Courthouse Way - Suite 9200
                                              Boston, MA 02210
                                              (617) 748-3266
                                              Anita.Johnson@usdoj.gov




                                  CERTIFICATE OF SERVICE


       I certify that this document will be filed through the electronic filing system of the Court,
which system will serve counsel for Plaintiffs electronically, on this 24th day of June 2020.



                                                      /s/ Anita Johnson
                                                      Assistant United States Attorney




1
 As previously noted, the shutdown of the government due to the Covid 19 pandemic has
substantially increased the amount of time required to responses to Plaintiffs’ FOIA requests as
well as all FOIA requests.
        .


                                                 4
